DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-8 and new claim 12 in the reply filed on 8/16/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 9-11 are withdrawn as being drawn to a non-elected invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,416,151. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to substantially overlapping subject matter. The present claims are drawn to a method of treating or mitigating pulmonary fibrosis resulting from pneumonia or pneumonitis, wherein said method comprises administering, to a subject in need of such treatment, or mitigation, an effective amount of an isolated compound or a salt thereof, wherein said compound is selected from the group consisting of: (A) glycyrrhetinic acid (GA); (B) glycyrrhizic acid (GLA); or one of the derivative compounds of structure C or D. Dependent claims limit the compound, the cause of the pneumonia to be various things including radiation, and amounts of agent to be administered. ‘151 is drawn to methods of treating or mitigating pulmonary fibrosis induced by radiation with the same compounds and the same amounts. 
	As such, both applications are drawn to treating pulmonary fibrosis with the same drugs and the only difference is seen to be the cause of the pulmonary fibrosis to be treated. The present case treats pulmonary fibrosis resulting from pneumonia and ‘151 treats pulmonary fibrosis induced by radiation. However, a skilled artisan would see the present claims would be prima facia obvious in view of ‘151 since ‘151 teaches to treat the same disease claimed herein. The cause of the disease would not negate the obviousness of treating the same disease with the same compounds as they were taught in the art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,416,151.
The present claims are drawn to a method of treating or mitigating pulmonary fibrosis resulting from pneumonia or pneumonitis, wherein said method comprises administering, to a subject in need of such treatment, or mitigation, an effective amount of an isolated compound or a salt thereof, wherein said compound is selected from the group consisting of: (A) glycyrrhetinic acid (GA); (B) glycyrrhizic acid (GLA); or one of the derivative compounds of structure C or D. Dependent claims limit the compound, the cause of the pneumonia to be various things including radiation, and amounts of agent to be administered. 
‘151 is drawn to methods of treating or mitigating pulmonary fibrosis induced by radiation with the same compounds and the same amounts. ‘151 also teaches that the compounds can be used to treat diseases that would develop into pulmonary fibrosis, such as pneumonia. ‘151 teaches that that GA and GLA effectively suppress lung inflammation, alleviate pulmonary injury, improve lung function, and reverse progressive deposition of fibrous tissues in lungs. Specifically, GA attenuates pulmonary inflammatory responses and significantly reduces levels of pulmonary-specific inflammatory mediators (e.g., IL-1, PF-4, SP-D, IL1a, TNFa, lymphotactin, p-selectin, 1-selectin, sTNF-R1, and VACAM-1) during the acute and sub-acute phases of pneumonitis. In addition, GA preserves the integrity of the alveolar-capillary barrier, as evidenced by the reduction of plasma exudation and inflammatory cell infiltration in GA-treated subjects. Further, GA significantly alleviates symptoms of pulmonary fibrosis, improves lung tissue morphology, and suppresses excessive collagen deposition in lungs (see column 4, lines 5-22).
	It would have been obvious to a skilled artisan to treat pulmonary fibrosis resulting from pneumonia with this reference before them since the reference teaches to treat pulmonary fibrosis with the same drugs and also that the compounds are effective in attenuating pulmonary inflammatory response from pneumonitis. The cause of the disease would not negate the obviousness of treating the same disease with the same compounds as they were taught in the art since the compounds are taught to be effective in treating pulmonary fibrosis. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623